The Honorable W.F. (Bill) Foster State Representative P.O. Box 220 England, AR 72046-0220
Dear Representative Foster:
This is in response to your request for an opinion regarding A.C.A. § 7-1-107 (1987), which authorizes cities and towns to enact an ordinance requiring independent candidates for municipal office to file petitions for nomination as independent candidates no later than noon on the day before the preferential primary election. A.C.A. § 7-1-107(a) (1987). Subsection (b) of § 7-1-107
requires that the ordinance be enacted no later than ninety days prior to the filing deadline.
You state that the City of Lonoke adopted such an ordinance in December, 1989, and that the ordinance has not been repealed or amended. Your question is whether this ordinance is applicable until repealed or modified, or was it applicable only to the 1990 primary elections.
It is my opinion that the ordinance, if properly enacted in 1989, remains in effect. Section 7-1-107 does not on its face require reenactment of such an ordinance. Nor, in my opinion, can the statute be reasonably construed to require reenactment, particularly in light of A.C.A. § 14-55-401 (1987), which states:
  All laws, ordinances, resolutions, or orders, lawfully passed and adopted by the city or town council, not inconsistent with the Constitution or laws of this state, shall be, remain, and continue in force until altered or repealed by the council.
It is presumed, in construing legislative enactments that the legislature had knowledge of existing statutes and that reference was made thereto in its consideration of any subject matter embraced in prior acts. Bolden v. Watt, 290 Ark. 343,710 S.W.2d 428 (1986). The legislature's awareness of the continued effectiveness, under § 14-55-401, of an ordinance enacted under §7-1-107 is thus presumed. Had the legislature intended to require reenactment of the ordinance, it could have easily so provided. The absence of such a requirement under § 7-1-107, particularly when considered in light of § 14-55-401, compels the conclusion that the ordinance continues in force until altered or repealed.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh